Name: 2014/227/EU: Commission Implementing Decision of 24 April 2014 on the non-approval of certain biocidal active substances pursuant to Regulation (EU) NoÃ 528/2012 of the European Parliament and of the Council Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: marketing;  agricultural policy;  means of agricultural production;  chemistry
 Date Published: 2014-04-25

 25.4.2014 EN Official Journal of the European Union L 124/27 COMMISSION IMPLEMENTING DECISION of 24 April 2014 on the non-approval of certain biocidal active substances pursuant to Regulation (EU) No 528/2012 of the European Parliament and of the Council (Text with EEA relevance) (2014/227/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 528/2012 of the European Parliament and of the Council of 22 May 2012 concerning the making available on the market and use of biocidal products (1), and in particular the third subparagraph of Article 89(1) thereof, Whereas: (1) Commission Regulation (EC) No 1451/2007 (2) establishes a list of active substances to be assessed, with a view to their possible inclusion in Annex I, IA or IB to Directive 98/8/EC of the European Parliament and of the Council (3). (2) For a number of substance/product-type combinations included in that list, either all participants have discontinued their participation in the review programme, or no complete dossier was received within the time period specified in Article 9 and Article 12(3) of Regulation (EC) No 1451/2007 by the Member State designated as Rapporteur for the evaluation. (3) Consequently, and pursuant to Articles 11(2), 12(1) and 13(5) of Regulation (EC) No 1451/2007, the Commission informed the Member States accordingly. That information was also made public by electronic means. (4) Within the period of three months from this publication, a number of companies indicated an interest in taking over the role of participant for one or more of the substances and product-types concerned. However, those companies subsequently failed to submit a complete dossier or withdrew. (5) Pursuant to Article 12(4) and (5) of Regulation (EC) No 1451/2007, the substances and product-types concerned should therefore not be approved in accordance with Article 9 of Regulation (EU) No 528/2012. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 The substances indicated in the Annex to this Decision shall not be approved for the product-types indicated therein. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 24 April 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 167, 27.6.2012, p. 1. (2) Commission Regulation (EC) No 1451/2007 of 4 December 2007 on the second phase of the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (OJ L 325, 11.12.2007, p. 3). (3) Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (OJ L 123, 24.4.1998, p. 1). ANNEX Substances and product types not to be approved Name EC number CAS number Product-type Rapporteur Member State Bis[1-cyclohexyl-1,2-di(hydroxy-.kappa.O)diazeniumato(2-)]-copper  312600-89-8 7 AT Bis[1-cyclohexyl-1,2-di(hydroxy-.kappa.O)diazeniumato(2-)]-copper  312600-89-8 9 AT Bis[1-cyclohexyl-1,2-di(hydroxy-.kappa.O)diazeniumato(2-)]-copper  312600-89-8 10 AT Nonanoic acid 203-931-2 112-05-0 10 AT Glutaral 203-856-5 111-30-8 1 FI Glutaral 203-856-5 111-30-8 13 FI Disilver oxide 243-957-1 20667-12-3 11 SE 4,4-dimethyloxazolidine 257-048-2 51200-87-4 6 UK 4,4-dimethyloxazolidine 257-048-2 51200-87-4 12 UK 4,4-dimethyloxazolidine 257-048-2 51200-87-4 13 UK 2-Butanone, peroxide 215-661-2 1338-23-4 3 HU 2-Butanone, peroxide 215-661-2 1338-23-4 6 HU Polymer of formaldehyde and acrolein Polymer 26781-23-7 3 HU Silver chloride 232-033-3 7783-90-6 3 SE Silver chloride 232-033-3 7783-90-6 4 SE Silver chloride 232-033-3 7783-90-6 5 SE Silver chloride 232-033-3 7783-90-6 13 SE Pine ext. 304-455-9 94266-48-5 10 LV Triclosan 222-182-2 3380-34-5 2 DK Triclosan 222-182-2 3380-34-5 7 DK Triclosan 222-182-2 3380-34-5 9 DK 2-Phenoxyethanol 204-589-7 122-99-6 3 UK